—Appeal by the defendant from (1) an amended judgment of the Supreme Court, Suffolk County (Klein, J.), rendered February 24, 1997, revoking a sentence of probation previously imposed by the same court (Rohl, J.), upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of a controlled substance in the third degree, and (2) a resentence of the same court imposed April 15, 1999.
Ordered that the amended judgment and the resentence are affirmed.
The court’s determination that the defendant had violated his probation was based “upon a preponderance of the evidence which requires a residuum of competent legal evidence in the record” (People v Matula, 258 AD2d 670, 671; see, People v Rennie, 190 AD2d 830; People v Yutesler, 177 AD2d 732).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit. Bracken, J. P., Joy, Goldstein and Luciano, JJ., concur.